Title: To John Adams from George Logan, 16 April 1780
From: Logan, George
To: Adams, John


     
      Dear Sir
      London April 16: 1780
     
     I arrived safe in London after an agreeable journey of 7 Days. I delivered the paper you entrusted with me to Mr. Diggs, but am sorry to inform you that it was found imperfect, that part respecting the upper House being lost. This was certainly an original defect, as I was careful to deliver it in the manner received from you. Several Gentlemen of both Houses have been favored with a sight of it, and are much pleased with the liberal, and just principles on which it is founded.
     I should send you the Papers and some political pamphlets by this opportunity but Mr. Diggs informs me, he has sent you those meriting your attention. With respect to Public affairs I may inform you, that they have a prosperous aspect for America. It is most probable the troops will be withdrawn from that Country. This however is not certain, as a continuance of the war is still a favourite object with the Ministry. The people daily become more resolute in their demands that if America should rest tranquil and carry on a defensive war in America as last year, it is probable the good people of this Country will finish the business for them here.
     I spoke to Mr. Alman to send you the political publications that appear in this Country, regularly. I expect he will write you on this subject. I have sent you his paper of yesterday. You will there observe the very impolitical conduct of the Lords. This paper may answer your expectation better than any other should you wish to receive them regularly.
     As I wish to be in America as soon as possible, I am not determined, whether I shall again return to Paris, or go by the St. Eustatia.
     
     Pray remember my best Comps. to Mr. Dana and believe me Your Freind & Hble. Servt:
     
      Geoe Logan
     
    